Citation Nr: 0736476	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-37 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tympanic membrane 
perforation.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1964 to September 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision by the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2007, a Travel Board hearing was held before the undersigned.  
A transcript of that hearing is of record.

The issue of service connection for bilateral hearing loss is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDING OF FACT

It is not currently shown that the veteran has a tympanic 
membrane perforation of either ear or residuals thereof.


CONCLUSION OF LAW

Service connection for tympanic membrane perforation is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.
Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a December 2001 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The letter advised the veteran that he should submit 
any medical evidence pertinent to his claims.  VCAA notice 
was provided prior to the initial adjudication.  

While the veteran did not receive timely notice regarding 
disability ratings and effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), the decision below 
denies (and does not grant) service connection; neither the 
rating of a disability nor the effective date of such award 
is a matter for consideration.  The veteran is not prejudiced 
by the timing of such notice.

The veteran's service medical records are unavailable (which 
will be discussed in greater detail below).  His pertinent 
postservice treatment records have been secured.  He has not 
identified any pertinent records that remain outstanding.  
The RO arranged for an examination.  VA's duty to assist is 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.


II.	Factual Background, Legal analysis and Criteria

As was noted, the record reflects that the veteran's service 
records are unavailable.  The veteran stated that he was 
treated for ruptured eardrums during service.

VA treatment records from September 2002 to May 2005 include 
a May 2005 record which notes that the veteran's tympanic 
membranes were clear.

On April 2004 examination on behalf of VA, it was noted that 
the tympanograms were normal.  

A May 2005 private office visit record notes that both 
tympanic membranes were normal.

At the September 2007 Travel Board hearing, the veteran 
testified that he was treated on three separate occasions for 
blood in his ears.  He stated that he was seen in sick call, 
but he did not believe that there was documentation, as he 
was just given ointment and cotton [see page 9 of the hearing 
transcript].

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

As the veteran's service records are unavailable VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  Although the veteran has indicated that he received 
treatment for his ears in service, he specifically testified 
that he did not believe that there was any documentation; so 
there are no alternate sources from which medical records 
could be sought. 

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Here, there is no competent evidence that the veteran now has 
the tympanic membrane perforation or residuals thereof (the 
disability which he seeks to have service connected).  

The veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  He 
has not submitted any competent (medical) evidence that he 
currently has residuals of a perforated eardrum, nor has he 
identified any treatment provider who might substantiate that 
he has any such disability.  In fact the only competent 
(medical) evidence of record on that point, the April 2004 VA 
examination and the May 2005 private report, indicates there 
is no such current disability.  Because the veteran is a 
layperson, his own opinion that he has residuals of a 
tympanic membrane perforation related to an injury in service 
is not competent evidence.  The initial threshold requirement 
necessary to substantiate a service connection claim, 
competent (medical diagnosis) evidence of a current 
disability, is not satisfied.  Accordingly, this claim must 
be denied.


ORDER

Service connection for tympanic membrane perforation is 
denied.




REMAND

As was noted above, the veteran's service medial records are 
unavailable.  VA has a heightened duty to assist him in 
developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This duty includes a search for alternate medical 
records, as well as a heightened obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  At the September 2007 
Travel Board hearing, the veteran testified that he had a 
copy of his service medical records, specifically a copy of 
the separation examination which documented hearing loss.  He 
stated that he gave the records to the Oregon National Guard 
in 1971 when he joined.  There is no indication that the RO 
attempted to obtain his service medical records from the 
Oregon National Guard.

Accordingly, the case is REMANDED for the following:

1.	Arrange for exhaustive development to 
secure the veteran's service medical 
records from the Oregon National Guard.  
If more detailed information is needed 
to secure the records, the veteran 
should be asked to provide such 
information.  If the records cannot be 
located, it should be so annotated 
(along with a description of the extent 
of the search) in the claims file, and 
the veteran should be so notified.

2.	If and only if such records are located 
(and there is indeed in-service 
documentation of hearing loss), arrange 
for a VA audiological evaluation to 
determine if current hearing loss is at 
least as likely as not (i.e., a 50 
percent or better probability) related 
to the veteran's service.  The examiner 
must explain the rationale for the 
opinion given.
3.	Readjudicate this claim.  If it remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and afforded the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


